DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2022 has been entered.
Claim Objections
Claims 1 and 14 objected to because of the following informalities:
	As per claims 1 and 14, the limitation “the same” should be “identical”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-10, 12-14, 18-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ward (US 20090225234).
As per claim 1, Ward discloses a method for displaying an image ([0012]), the image having a luminance that varies from place to place, such that the image has darker areas and lighter areas ([0080]-[0081]), the method comprising:
receiving at a controller image data defining the image for display, wherein the image data describes a target light field ([0063]; [0080]-[0081]; where a controller is inherently present); 
delivering a delivered amount of light based on the image data ([0063]; [0080]-[0081]), wherein the amount of light is comprised of light from each of a plurality of light sources (Fig. 1, #12) to illuminate a plurality of corresponding areas of a screen (#29) wherein each area corresponds to illumination with a selected amount of light for that area ([0029]-[0036]; [0080]-[0082]), wherein the plurality of light sources (#12) are coupled to the controller ([0029]-[0036]; where the plurality of light sources #12 are inherently coupled to the controller);
analyzing the image data defining the image for display from the plurality of light sources (#12) to the screen (Fig. 2; [0080]-[0081]; [0104]),
receiving by a dynamically addressable light re-distributor (#14) the delivered amount of light comprising the light from each of the plurality of light sources (#12), wherein the dynamically addressable light re-distributor (#14) is coupled to the controller that is configured with a light distribution scheme ([0035]-[0037]; [0048]; [0080]-[0087]), and
in response to the image data defining the image and the light distribution scheme, dynamically redistributing with the dynamically addressable light re-distributor (#14) the light displayed to the screen by altering sizes of the plurality of corresponding areas that receive the selected amount of light for that area (Figs. 3A-B; [0048]; [0063]; [0080]-[0087]; [0098]-[0102]), wherein the amount of light delivered from the dynamically addressable light re-distributor (i.e., the amount of light delivered from the dynamically addressable light re-distributor #20 with elements #22 switched ON) to the display after redistribution of the light (i.e., after redistribution of the light from first modulator #14) is substantively the same as the amount of light delivered to the dynamically addressable light re-distributor (#20; [0045]-[0047]; [0108]).
Ward does not explicitly teach that the corresponding areas located in the lighter areas of the image are smaller and the corresponding areas located in the darker areas of the image are larger.
However, Ward does disclose on paragraph 0100, “The brightness level of a portion of image 55 (FIG. 3A) determines the proportion of pixels in an ON or OFF state in a corresponding area of dithering pattern 56 (FIG. 3B). In area 57B, all of the pixels are set to ON to yield a maximum brightness level corresponding to portion 57A. In area 60B, all of the pixels are set to OFF to yield a minimum brightness level corresponding to portion 60A. In area 58B, 50% of the pixels are set to ON to yield a brightness level corresponding to portion 58A. In area 59B, 67% of the pixels are set to ON to yield a brightness level corresponding to portion 59A”.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that by appropriately setting the proportion of pixels in an ON or OFF state in a corresponding area of a dithering pattern disclosed by Ward, the corresponding areas located in the lighter areas of the image are smaller and the corresponding areas located in the darker areas of the image are larger.
As per claim 6, Ward discloses the method according to claim 1 wherein the corresponding areas of the screen are rectangular (Figs. 3A discloses corresponding areas #57A, 58A, 59A and 60A of the screen are rectangular).
As per claim 7, Ward discloses the method according to claim 1 wherein altering sizes of the plurality of corresponding areas comprises changing lengths of at least some of the corresponding areas and changing widths of at least some of the corresponding areas (Figs. 3A-B discloses altering sizes of the plurality of correspond-ing areas comprises changing lengths of at least some of the corresponding areas and changing widths of at least some of the corresponding areas).
As per claim 8, Ward discloses the method according to claim 1 wherein the light sources comprise laser light sources ([0036]).
As per claim 9, Ward discloses the method according to claim 1 wherein delivering light from the light sources to the corresponding areas comprises relaying light to the corresponding area by way of beam shaping (#26) and beam expanding optics (#28; [0056]-[0058]; [0061]).
As per claim 10, Ward discloses the method according to claim 9 comprising expanding and shaping a beam from one of the light sources to match a size and shape of the corresponding area and steering the expanded shaped beam to a location of the corresponding area ([0056]-[0058]; [0061]; [0080]-[0081]).
As per claim 12, Ward discloses the method according to claim 10 wherein expanding the beam comprises expanding the beam by different amounts in each of two perpendicular directions ([0061]; where projection lens #28 inherently expanding the beam onto screen #29 by different amounts in each of two perpendicular directions).
As per claim 13, Ward discloses the method according to claim 10 wherein expanding the beam comprises passing the beam through a pair of cylindrical lenses (#26, 28; [0056]; [0061]).
As per claim 14, Ward discloses a display apparatus (Fig. 1, #10; [0029]) comprising:
a plurality of light sources (#12) each associated with an optical path arranged to carry light from the plurality of light sources (#12) to a corresponding image area ([0029]-[0036]), wherein each image area corresponds to illumination with a selected amount of light for that image area, wherein the amount of light from the plurality of light sources (#12) correspond to a delivered amount of light based on image data describing a target light field for displaying an image ([0063]; [0080]-[0081]);
a dynamically addressable light redistributor (#14) with control optics configured to receive the delivered light comprising the light from the plurality of light sources (#12) and to redirect at least portions of the light to the image area ([0035]-[0037]; [0048]; [0080]-[0087]);
a controller connected to the control optics in the optical paths to alter sizes of the corresponding image areas in response to image data, wherein the controller is configured with a light distribution scheme based on the image data ([0063]; [0080]-[0087]; where a controller is inherently present);
wherein the dynamically addressable light re-distributor (#14) is configured to dynamically redistribute a display of the light to the image area by altering sizes of the plurality of corresponding areas that receive the selected amount of light for that area, (Figs. 3A-B; [0048]; [0063]; [0080]-[0087]; [0098]-[0102]), wherein the amount of light delivered from the dynamically addressable light re-distributor (i.e., the amount of light delivered from the dynamically addressable light re-distributor #20 with elements #22 switched ON) to the display after redistribution of the light (i.e., after redistribution of the light from first modulator #14) is substantively the same as the amount of light delivered to the dynamically addressable light re-distributor (#20; [0045]-[0047]; [0108]).
However, Ward does not explicitly teach the controller is configured to increase the sizes of the corresponding image areas located in darker areas of the image and to decrease the size of the corresponding image areas located in lighter areas of the image.
Ward does disclose on paragraph 0100, “The brightness level of a portion of image 55 (FIG. 3A) determines the proportion of pixels in an ON or OFF state in a corresponding area of dithering pattern 56 (FIG. 3B). In area 57B, all of the pixels are set to ON to yield a maximum brightness level corresponding to portion 57A. In area 60B, all of the pixels are set to OFF to yield a minimum brightness level corresponding to portion 60A. In area 58B, 50% of the pixels are set to ON to yield a brightness level corresponding to portion 58A. In area 59B, 67% of the pixels are set to ON to yield a brightness level corresponding to portion 59A”.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that by appropriately setting the proportion of pixels in an ON or OFF state in a corresponding area of a dithering pattern disclosed by Ward, the controller is configured to increase the sizes of the corresponding image areas located in darker areas of the image and to decrease the size of the corresponding image areas located in lighter areas of the image.
As per claim 18, Ward discloses the display apparatus according to claim 14 wherein the control circuit is configured to alter sizes of the plurality of corresponding areas by changing lengths of at least some of the corresponding areas and changing widths of at least some of the corresponding areas ([0098]-[0101]; where Figs. 3A-B discloses alter sizes of the plurality of corresponding areas by changing lengths of at least some of the corresponding areas and changing widths of at least some of the corresponding areas).
As per claim 19, Ward discloses the display apparatus according to claim 14 wherein the light sources comprise laser light sources ([0036]).
As per claim 20, Ward discloses the display apparatus according to claim 14 wherein the optical paths comprise controllable beam shaping (#26) and beam expanding optics (#28) arranged to deliver light from the corresponding light sources to the corresponding areas ([0056]-[0061]).
As per claim 22, Ward discloses the display apparatus according to claim 14 wherein each of the optical paths comprises a pair of cylindrical lenses (#26, 28; [0056]; [0061]).
Claims 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ward in view of Takahashi (US 20090190103).
As per claims 11 and 21, Ward discloses the method (display apparatus) according to claim 10 (claim 14).
However, Ward does not teach steering the expanded and shaped beam (the optical path) comprises adjusting two-axis scanning mirror optics.
Takahashi teaches the expanded and shaped beam (the optical path) comprises adjusting two-axis scanning mirror optics (#372; [0036]; [0042]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have expanding and shaping the beam (the optical path) of Ward with the two-axis scanning mirror optics disclosed by Takahashi so that raster scan of the beam is performed.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 14 have been considered but are moot because of the new grounds of rejection as presented above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044.  The examiner can normally be reached on 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                             

/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622